Exhibit Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG All dollar amounts in United States dollars GOLDCORP REPORTS RECORD NET EARNINGS IN FOURTH QUARTER VANCOUVER, BRITISH COLUMBIA, February 21, 2008 – GOLDCORP INC. (TSX: G, NYSE: GG)today reported record net earnings of $256.5 million, or $0.36 per share, for the quarter ended December 31, 2007 and $460.1 million or $0.65 per share, for the year.Production in 2007 increased 35% to 2,292,600 gold ounces at a total cash cost of $163 per ounce. Fourth Quarter 2007 Highlights: · Revenues increased 42% to $679.8 million. · Gold production increased 9% to 638,900 ounces2. · Total cash costs of $195 per gold ounce2,3, net of by-product copper and silver credits. · Operating cash flow of $327.1 million, before changes in working capital4. · Reaffirms 2008 guidance of approximately 2.6 million gold ounces at a total cash cost of $250 per ounce. 2007 Full-Year Highlights · Enhanced position as top gold producer in Canada by acquiring 100% ownership of Musselwhite and Porcupine mines in Ontario. · Approved Peñasquito expansion to 130,000 tonnes per day. · Increased gold reserves 9% and silver reserves 37%. · Completed portfolio simplification initiative by disposing of non-core assets: Peak, Amapari and 50% stake in La Coipa. · Sold entire investment in Silver Wheaton to syndicate of underwriters for cash proceeds of approximately $1.6 billion, received February 14, 2008. · Paid $126.9 million in dividends. “Our strong performance in the fourth quarter of 2007 is a clear indication that the initiatives we set out at the beginning of the year have taken hold throughout the organization,” said Kevin McArthur, President and Chief Executive Officer.“Many of our most important projects and operations experienced their best performance in the quarter.At Red Lake and Peñasquito in particular, the pace of progress has been accelerating impressively.Red Lake enters 2008 with a single workforce in the final stages of the major expansion project that will enable the mine to reach eventual production of one million gold ounces per year. “At Peñasquito, we are reducing development risk with each construction milestone achieved.The first oxide ore at Peñasquito was placed on the heap leach pad in February, and the project remains at or ahead of schedule in all significant respects.With a year of transition behind us, we enter 2008 with a unified corporate culture that places a premium on operating safely, profitably and responsibly.Our mines and projects are well-positioned for a strong year.” Financial Review Driven by higher realized gold prices and increased production from Red Lake, revenues in the fourth quarter totalled $679.8 million compared to $477.8 million in the fourth quarter of 2006.Gold sales for the quarter increased to 638,500 ounces2 at a total cash cost of $195 per ounce, compared with 599,500 ounces2 at a total cash cost of $160 per ounce in 2006.The increase in total cash costs was due primarily to the impact of the strengthening Canadian dollar, lower copper prices and an increase in the cost of consumables which has been experienced through the industry. Cash flow from operations before working capital changes increased 106% to $327.1 million, or $0.46 per share, for the quarter from $159.1 million in last year’s fourth quarter.For the full year, cash flow from operations before working capital changes increased 22% to $864.7 million4 from $707.1 million in 2006. The Company reported net earnings of $256.5 million or $0.36 per share, compared to $66.0 million or $0.11 per share in the fourth quarter of 2006.Adjusted net earnings totalled $178.5 million, or $0.25 per share, compared to adjusted net earnings of $113.5 million, or $0.19 per share, in the fourth quarter of 2006.Fourth quarter 2007 adjusted net earnings exclude the effect of a $24.0 million unrealized gain on copper hedges and $55.5 million of gains on the sale of mining assets.For the twelve months ended December, 2007, gold sales increased to 2,253,400 ounces2 at a total cash cost of $163 per ounce, compared with 1,708,000 ounces2 at - 2 - a total cash cost of $33 per ounce in 2006.Adjusted net earnings amounted to $440.4 million1 for the year or $0.62 per share, compared to adjusted net earnings of $434.2 million or $1.00 per share for 2006. Gold production in the twelve month period increased 35% to 2,292,600 ounces2 in 2007 compared with 1,693,300 ounces2 in the 2006 period. Operations Review Canada Late in the fourth quarter, Goldcorp completed the asset swap transaction that resulted in 100% ownership of the Porcupine gold mine in northeastern Ontario and the Musselwhite gold mine in northwestern Ontario in exchange for the La Coipa silver-gold mine in Chile.A 2007 capital improvement program to replace aging equipment at Musselwhite contributed to enhanced efficiencies in the fourth quarter.Gold production at Musselwhite totalled 41,200 ounces in the quarter, reflecting 68% ownership until December 21, 2007, after which production reflected 100% ownership. At Porcupine, reduced production at the Pamour open pit offset strong production from the Hoyle Pond and Dome underground operations.Gold production at Porcupine was 43,400 ounces, reflecting 51% ownership until December 21, 2007, after which production reflected 100% ownership. Fueled by initial productivity benefits from the 2007 expansion program, Red Lake mine production ended the year on a high, with 184,300 gold ounces in the fourth quarter.Construction and testing of the new mill was completed, which will result in higher energy efficiency and recovery rates in 2008.
